Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 2/15/2022.
The terminal disclaimer filed on 2/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. application serial no. 16/487,257 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 2/15/2022.  In particular, claim 1 has been amended to incorporate original claim 6 but excluding cyclic silazane, and claim 21 is new.  Thus, the following action is properly made final.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 2/15/2022 is acknowledged.
Claims 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/15/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
Claims 1-5 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amino (JP 2006-137897, machine translation) in view of Mihara (US 8,362,118).
With respect to claim 1, 3-5, 14, and 15, Amino discloses a rubber composition comprising 5-95 wt % of a styrene-butadiene having 1,4-cis bond content of more than 70 wt % and 1,2-vinyl bond content (i.e., vinyl structure) of 0-10 wt %, wherein the styrene-butadiene rubber includes 5-50 wt % styrene (paragraph 0009).  Amino also generally discloses that its styrene-butadiene rubber has “high cis content and low vinyl content” (paragraph 0005).  
Amino fails to exemplify a styrene-butadiene rubber having both claimed styrene content, vinyl content, and cis content, however, Amino clearly teaches all within the claimed ranges.
Given that Amino discloses that styrene is used in an amount of 5-50 wt % and its styrene-butadiene rubber has low vinyl content and high cis content, it would have been obvious to one of ordinary skill in the art to utilize a styrene-butadiene having claimed styrene, vinyl, and cis contents.
Amino includes examples including silica (シリカ) (Table 1) but fails to disclose that the terminal of the styrene-butadiene rubber is modified.
Mihara discloses a rubber composition for use in tires comprising a terminal-modified styrene-butadiene rubber (abstract) and teaches that terminating the styrene-butadiene rubber with an aminoketone group or an alkoxysilyl group improved dispersibility of silica and wet grip performance (col. 2, lines 40-45 and 58-67).
Given that Amino and Mihara are both drawn to rubber compositions for tire comprising silica and further given that modifying a terminal of the styrene-butadiene rubber provides for further improved performance as taught by Adachi, it would have been obvious to one of ordinary skill in the art to modify the terminal of Amino’s styrene-butadiene rubber as taught by Mihara.
While Amino does not disclose a conveyor belt, it is only recited as an intended use in the preamble.  It is noted that case law holds that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.”  See Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).
With respect to claims 2, 11-13, 16, and 17, in Table 1, SBR-3 which has styrene content of 19 wt % has Tg of -96°C (see footnote 4).  Given that Tg is dependent on comonomer content, it would have been obvious to one of ordinary skill in the art to select a styrene-butadiene rubber having styrene content of more than 20 wt % but still having a Tg within claimed range of -50°C or lower.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Halasa (US 6,103,842) in view of Amino (JP 2006-137897, machine translation).
Halasa discloses random trans styrene-butadiene rubbers with low vinyl microstructure, wherein styrene is present in an amount of 10-30 wt %, cis content is 10-45 %, and vinyl content is 5-10 % (col. 3, lines 6-23).  In Table 1 in col. 10, an example includes 25/75 (w/w) styrene-butadiene with 1,2 content microstructure of 7 mol %.  Halasa does not state explicitly that the vinyl and cis content are in mol %, however, such is inherent because Halasa does not modify with “mass” or “weight” and is silent with respect to a basis in mass or weight in the application.
Halasa discloses that the styrene-butadiene rubbers which provide excellent rolling resistance, traction, and treadware characteristics are used in tread composition and mixed with other rubbers, however, it fails to disclose how much is added to a total diene rubber portion.
Amino discloses a rubber composition comprising styrene-butadiene rubber with low vinyl content (like Halasa) and discloses that these styrene-butadiene rubbers are useful in an amount of 5-95 wt % based on total diene rubbers (abstract).  Amino discloses that less than 5 wt % of low vinyl SBR, the desired effect is not exhibited, and more than 95 wt % low vinyl SBR, wet grip becomes insufficient (paragraph 0011).
Given that Halasa discloses that its styrene-butadiene rubbers are useful in rubber blends for tire treads and further given that similar low vinyl content styrene-butadiene rubbers are useful in an amount of 5-95 wt % based on total diene rubbers as taught by Amino, it would have been obvious to one of ordinary skill in the art to add the styrene-butadiene rubbers of Halasa in an amount that overlaps with claimed range.
While Halasa does not disclose a conveyor belt, it is only recited as an intended use in the preamble.  It is noted that case law holds that “where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation.”  See Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are moot in view of the new grounds of rejection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn